


American Axle & Manufacturing Holdings, Inc.
2012 Omnibus Incentive Plan
ARTICLE 1. ESTABLISHMENT, PURPOSE AND DURATION
1.1 Establishment.    American Axle & Manufacturing Holdings, Inc., a Delaware
corporation, establishes an incentive compensation plan to be known as American
Axle & Manufacturing Holdings, Inc. 2012 Omnibus Incentive Plan, as set forth in
this document. This Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Cash-Based Awards and Other
Stock-Based Awards. This Plan shall become effective upon shareholder approval
(the "Effective Date") and shall remain in effect as provided in Section 1.3.
1.2 Purpose of this Plan.    The purpose of the Plan is to foster and promote
the long-term financial success of the Company and materially increase
shareholder value by (a) motivating superior performance by means of
performance-related incentives, (b) encouraging and providing for the
acquisition of an ownership interest in the Company by Employees as well as
Non-Employee Directors, and (c) enabling the Company to attract and retain
qualified and competent persons to serve as members of an outstanding management
team and the Board of Directors of the Company upon whose judgment, interest,
and performance are required for the successful and sustained operations of the
Company.
1.3 Duration of this Plan.    Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan's terms and conditions.
ARTICLE 2. DEFINITIONS
Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
2.1 "Annual Award Limit" or "Annual Award Limits" have the meaning set forth in
Section 4.3.
2.2 "Award" means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards or Other Stock-Based Awards, in each case subject to the terms
of this Plan.
2.3 "Award Agreement" means either (i) a written or electronic agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under this Plan, including any amendment or
modification thereof, or (ii) a written or electronic statement issued by the
Company to a Participant describing the terms and provisions of such Award,
including any amendment or modification thereof. The Committee may provide for
the use of electronic, Internet or other non-paper Award Agreements, and the use
of electronic, Internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant. The Committee shall have the exclusive
authority to determine the terms of an Award Agreement evidencing an Award
granted under this Plan, subject to the provisions herein. The terms of an Award
Agreement need not be uniform among all Participants or among similar types of
Awards.
2.4 "Beneficial Owner" or "Beneficial Ownership" shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.
2.5 "Board" or "Board of Directors" means the Board of Directors of the Company.
 
2.6 "Cash-Based Award" means an Award, denominated in cash, granted to a
Participant as described in Article 12.
2.7 "Code" means the U.S. Internal Revenue Code of 1986, as amended from time to
time and the applicable regulations and guidance promulgated thereunder and any
successor or similar provision.
2.8 "Committee" means the Compensation Committee of the Board or a subcommittee
thereof or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee in which case references to the
"Committee" shall be deemed references to the Board. The Committee shall be
constituted to comply with the requirements of Rule 16(b) of the Exchange Act,
Code Section 162(m) and any applicable listing or governance requirements of any
securities exchange on which the Shares are listed; provided, however, that, if
any Committee member is found not to have met the qualification requirements of
Code Section 162(m) and Section 16(b) of the Exchange Act, any actions taken or
Awards granted by the Committee shall not be invalidated by such failure to so
qualify.




--------------------------------------------------------------------------------






2.9 "Common Stock" means the common stock of the Company, par value $0.01 per
share, or such other class of share or other securities as may be applicable
under Section 4.4 of the Plan.
2.10 "Company" means American Axle & Manufacturing Holdings, Inc., and any
successor thereto as provided in Section 23.22.
2.11 "Covered Employee" means any Employee who is or may become a "Covered
Employee," as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of (i) 90 days after the beginning of the Performance Period, or
(ii) 25% of the Performance Period has elapsed, as a "Covered Employee" under
this Plan for such applicable Performance Period.
2.12 "Director" means any individual who is a member of the Board of Directors
of the Company.
2.13 "Dividend Equivalent" has the meaning set forth in Section 18.
2.14 "Effective Date" has the meaning set forth in Section 1.1.
2.15 "Employee" means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or the Subsidiary on its
payroll records. An Employee shall not include any individual during any period
he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common-law employee of
the Company or Subsidiary during such period. An individual shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or between the Company or any
Subsidiaries. For purposes of Incentive Stock Options, no such leave may exceed
90 days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three months following the
91st day of such leave, any Incentive Stock Option held by a Participant shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Nonqualified Stock Option. Neither service as a Director nor
payment of a director's fee by the Company shall be sufficient to constitute
"employment" by the Company.
2.16 "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto and the regulations and guidance
promulgated thereunder.
 
2.17 "Fair Market Value" or "FMV" means, with respect to a Share, the fair
market value thereof as of the relevant date of determination, as determined in
accordance with the valuation methodology approved by the Committee (based on
objective criteria) from time to time. In the absence of any alternative
valuation methodology approved by the Committee, Fair Market Value shall be
deemed to be equal to the closing selling price of a Share on the trading day
immediately preceding the date on which such valuation is made on the New York
Stock Exchange ("NYSE"), or such established national securities exchange as may
be designated by the Committee or, in the event that the Common Stock is not
listed for trading on the NYSE or such other national securities exchange as may
be designated by the Committee but is quoted on an automated system, in any such
case on the valuation date (or, if there were no sales on the valuation date,
the average of the highest and lowest quoted selling prices as reported on said
composite tape or automated system for the most recent day during which a sale
occurred). The definition of FMV may differ depending on whether FMV is in
reference to the grant, exercise, vesting, settlement or payout of an Award.
2.18 "Grant Date" means the date an Award is granted to a Participant pursuant
to the Plan.
2.19 "Grant Price" means the price established at the time of grant of an SAR
pursuant to Article 7.
2.20 "Incentive Stock Option" or "ISO" means an Award granted pursuant Article 6
that is designated as an Incentive Stock Option and that is intended to meet the
requirements of Code Section 422 or any successor provision.
2.21 "Insider" shall mean an individual who is, on the relevant date, an officer
(as defined in Rule 16a-1(f) of the Exchange Act (or any successor provision))
or Director of the Company, or a more than 10% Beneficial Owner of any class of
the Company's equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Board in accordance with Section 16 of the
Exchange Act.
2.22 "Non-Employee Director" means a Director who is not an Employee.
2.23 "Nonqualified Stock Option" or "NQSO" means an Award granted pursuant to
Article 6 that is not intended to meet the requirements of Code Section 422, or
that otherwise does not meet such requirements.
2.24 "Option" means an Award granted to a Participant pursuant to Article 6,
which Award may be an Incentive Stock Option or a Nonqualified Stock Option.
2.25 "Option Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option.




--------------------------------------------------------------------------------




2.26 "Other Stock-Based Award" means an equity-based or equity-related Award not
otherwise described by the terms of this Plan that is granted pursuant to
Article 12.
2.27 "Participant" means any eligible individual as set forth in Article 5 to
whom an Award is granted.
2.28 "Performance-Based Compensation" means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award that
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.
2.29 "Performance Measures" means measures, as described in Article 14, upon
which performance goals are based and that are approved by the Company's
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
2.30 "Performance Period" means the period of time during which pre-established
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
 2.31 "Performance Share" means an Award granted pursuant to Article 10.
2.32 "Performance Unit" means an Award granted pursuant to Article 11.
2.33 "Period of Restriction" means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals or upon the occurrence
of other events as determined by the Committee, in its discretion) as provided
in Articles 8 and 9.
2.34 "Person" shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
"group" as defined in Section 13(d) thereof.
2.35 "Plan" means the American Axle & Manufacturing Holdings, Inc. 2012 Omnibus
Incentive Plan, as may be amended from time to time.
2.36 "Restricted Stock" means an Award granted pursuant to Article 8.
2.37 "Restricted Stock Unit" means an Award granted pursuant to Article 9.
2.38 "Share" means a share of Common Stock.
2.39 "Stock Appreciation Right" or "SAR" means an Award granted pursuant to
Article 7.
2.40 "Subsidiary" means (i) a corporation or other entity (whether domestic or
foreign) with respect to which the Company, directly or indirectly, has the
power, whether through the ownership of voting securities, by contract or
otherwise, to elect at least a majority of the members of such corporation's
board of directors or analogous governing body, or (ii) any other corporation or
other entity in which the Company, directly or indirectly, has an equity or
similar interest and which the Committee designates as a Subsidiary for purposes
of the Plan.
2.41 "Termination of Employment" means the termination of the Participant's
employment with the Company and the Subsidiaries, regardless of the reason for
the termination of employment.
2.42 "Termination of Directorship" means the time when a Non-Employee Director
ceases to be a Non-Employee Director for any reason, including, but not by way
of limitation, a termination by resignation, failure to be elected, death or
retirement.
2.43 "Third-Party Service Provider" means any consultant, agent, advisor or
independent contractor who renders bona fide services to the Company or a
Subsidiary that (a) are not in connection with the offer and sale of the
Company's securities in a capital raising transaction, (b) do not directly or
indirectly promote or maintain a market for the Company's securities, and
(c) are provided by a natural person who has contracted directly with the
Company or Subsidiary to render such services.
ARTICLE 3. ADMINISTRATION
3.1 General.    The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions or valuations
of any such individuals. No member of the Committee shall be liable for any
action taken or not taken in reliance upon any such information and/or advice.
All actions taken and all interpretations and determinations made by the
Committee shall be made in its sole discretion and shall be final, binding and
conclusive upon the Participants, the Company or Subsidiary, and all other
interested individuals.
 




--------------------------------------------------------------------------------






3.2 Authority of the Committee.    Subject to any express limitations set forth
in the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration, interpretation and implementation of the Plan including,
but not limited to, the following:
(a) To determine from time to time which of the persons eligible under the Plan
shall be granted Awards, when and how each Award shall be granted, what type or
combination of types of Awards shall be granted, the provisions of each Award
granted (which need not be identical), including the time or times when a person
shall be permitted to receive Shares pursuant to an Award and the number of
Shares subject to an Award;
(b) To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;
(c) To approve forms of Award Agreements for use under the Plan;
(d) To determine Fair Market Value of a Share in accordance with Section 2.17 of
the Plan;
(e) To amend the Plan, an Award or any Award Agreement after the date of grant
subject to the terms of the Plan;
(f) To adopt sub-plans and/or special provisions applicable to stock awards
regulated by the laws of a jurisdiction other than and outside of the United
States. Such sub-plans and/or special provisions may take precedence over other
provisions of the Plan, but unless otherwise superseded by the terms of such
sub-plans and/or special provisions, the provisions of the Plan shall govern;
(g) To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Board;
(h) To determine whether Awards will be settled in Shares, cash or in any
combination thereof;
(i) To determine whether Awards will provide for Dividend Equivalents;
(j) To establish a program whereby Participants designated by the Committee may
elect to receive Awards under the Plan in lieu of compensation otherwise payable
in cash; and
(k) To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by a Participant of any Shares, including, without
limitation, restrictions under an insider trading policy and restrictions as to
the use of a specified brokerage firm for such resales or other transfers.
3.3 Delegation.    To the extent not prohibited by applicable laws, rules and
regulations, the Committee may delegate to (i) one or more of its members,
(ii) one or more officers of the Company or any Subsidiary or (iii) one or more
agents or advisors such administrative duties or powers as it may deem
appropriate or advisable under such conditions and limitations as the Committee
may set at the time of such delegation or thereafter. The Committee or any
individuals to whom it has delegated duties or powers as aforesaid may employ
one or more individuals to render advice with respect to any responsibility the
Committee or such individuals may have under this Plan. Notwithstanding the
foregoing, the Committee may not delegate its authority (i) to make Awards to
Employees (A) who are Insiders, (B) whose compensation for such fiscal year may
be subject to the limit on deductible compensation pursuant to Code
Section 162(m) or (C) who are officers of the Company who are delegated
authority by the Committee hereunder, or (ii) pursuant to Section 21 of the
Plan. For purposes of the Plan, reference to the Committee shall be deemed to
refer to any subcommittee, subcommittees, or other persons or groups of persons
to whom the Committee delegates authority pursuant to this Section 3.3.
 
ARTICLE 4. SHARES SUBJECT TO THIS PLAN AND MAXIMUM AWARDS
4.1 Number of Shares Authorized and Available for Awards.    Subject to
adjustment as provided under the Plan, the maximum number of Shares that are
available for Awards under the Plan shall be 5,000,000 Shares. Such Shares may
be authorized and unissued Shares, Shares that have been reacquired by the
Company, treasury Shares or any combination of the foregoing, as may be
determined from time to time by the Board or by the Committee. Any of the
authorized Shares may be used for any type of Award under the Plan, and any or
all of the Shares may be allocated to Incentive Stock Options.
4.2 Share Usage.    The number of Shares remaining available for issuance will
be reduced by the number of Shares subject to outstanding Awards and, for Awards
that are not denominated by Shares, by the number of Shares actually delivered
upon settlement or payment of the Award. For purposes of determining the number
of Shares that remain available for issuance under the Plan:
(a) The number of Shares related to an Award granted under this Plan that
terminates by expiration, forfeiture, cancellation or otherwise without the
issuance of the Shares, are settled through the issuance of consideration other
than Shares




--------------------------------------------------------------------------------




(including cash), shall be available again for grant under this Plan.
(b) The number of Shares tendered by a Participant (by either actual delivery or
attestation) or withheld by the Company to pay the Option Price of an Option
granted under this Plan to satisfy the Participant's tax withholding obligations
associated with the exercise or settlement of an Award granted under this Plan,
shall become available again for grant under this Plan.
(c) All of the Shares that were subject to a share settled SAR granted under
this Plan (to the extent exercised) shall become available again for grant under
this Plan.
4.3 Annual Award Limits.    Subject to adjustments pursuant to Section 4.4,
(a) the maximum number of Shares that may be issued pursuant to Options and SARs
granted to any Participant in any calendar year shall be 2,000,000 Shares;
(b) the maximum number of Shares that may be paid to any Participant in any
calendar year under an Award of Restricted Stock, Restricted Stock Units,
Performance Shares or Other Stock Based Awards shall be 2,000,000 Shares
determined as of the date of grant; and
(c) the maximum aggregate amount that may be paid to any Participant in any
calendar year under an Award of Performance Units, Cash-Based Awards or any
other Award that is payable in cash shall be $6,000,000, determined as of the
date of grant.
4.4 Adjustments in Authorized Shares.    Adjustment in authorized Shares
available for issuance under the Plan or under an outstanding Award and
adjustments in Annual Award Limits shall be subject to the following provisions:
(a) In the event of any corporate event or transaction such as a merger,
consolidation, reorganization, recapitalization, separation, reclassification,
partial or complete liquidation, stock dividend, stock split, reverse stock
split, split up, spin-off, distribution of stock or property of the Company,
combination of Shares, exchange of Shares, dividend in kind, extraordinary cash
dividend, rights offering to purchase Shares at a price that is substantially
below FMV or any other similar corporate event or transaction ("Corporate
Transactions"), the Committee, in order to preserve, but not increase,
Participants' rights under this Plan, shall substitute or adjust, as applicable,
(1) the number and kind of Shares that may be issued under this Plan or under
particular forms of Awards, (2) the number and kind of Shares subject to
outstanding Awards (including by payment of cash to a Participant), (3) the
Option Price or Grant Price applicable to outstanding Awards, and (4) the Annual
Award Limits and other value determinations applicable to outstanding Awards.
The Committee, in its discretion, shall determine the methodology or manner of
making such substitution or adjustment subject to applicable laws, rules and
regulations.
       (b) In addition to the adjustments permitted under paragraph 4.4(a)
above, the Committee, in its sole discretion, may make such other adjustments or
modifications in the terms of any Award that it deems appropriate to reflect any
Corporate Transaction, including, but not limited to, modifications of
performance goals and changes in the length of Performance Periods, subject to
the limitations set forth in Section 14.4.
(c) The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. Unless
otherwise determined by the Committee, such adjusted Awards shall be subject to
the same restrictions and vesting or settlement schedule to which the underlying
Award is subject.
ARTICLE 5. ELIGIBILITY AND PARTICIPATION
5.1 Eligibility to Receive Awards.    Individuals eligible to participate in
this Plan include all Employees, Directors and Third-Party Service Providers.
5.2 Participation in the Plan.    Subject to the provisions of this Plan, the
Committee may, from time to time, select from all individuals eligible to
participate in the Plan, those individuals to whom Awards shall be granted and
shall determine, in its sole discretion, the nature of any and all terms
permissible by law and the amount of each Award.
ARTICLE 6. STOCK OPTIONS
6.1 Grant of Options.    Options may be granted to Participants in such number,
and upon such terms, and at any time and from time to time as shall be
determined by the Committee, in its sole discretion. Each grant of an Option
shall be evidenced by an Award Agreement which shall specify whether the Option
is in the form of a Nonqualified Stock Option or an Incentive Stock Option.
6.2 Option Price.    The Option Price for each grant of an Option shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement evidencing such Option; provided, however, the Option Price must
be at least equal to 100% of the FMV of a Share as of the Option's Grant Date,
subject to adjustment as provided for under Section 4.4.




--------------------------------------------------------------------------------






6.3 Term of Option.    The term of an Option granted to a Participant shall be
determined by the Committee, in its sole discretion; provided, however, no
Option shall be exercisable later than the tenth anniversary date of its grant.
If upon the expiration of the term of an Option (other than an Incentive Stock
Option), a Participant is prohibited from trading in the Shares by applicable
laws, rules or regulations or the Company's insider trading plan as in effect
from time to time, the term of the Option shall be automatically extended to the
30th day following the expiration of such prohibition; provided, however, that
this provision shall not apply if prohibited by applicable laws, rules and
regulations in effect from time to time.
6.4 Exercise of Option.    An Option shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which terms and restrictions need not be the same for each
grant or for each Participant.
6.5 Payment of Option Price.    An Option shall be exercised by the delivery of
a notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee, or by complying with any
alternative procedures that may be authorized by the Committee, setting forth
the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. A condition of the issuance of the
Shares as to which an Option shall be exercised shall be the payment of the
Option Price. The Option Price of any exercised Option shall be payable to the
Company in accordance with one of the following methods:
(a) in cash or its equivalent;
(b) by tendering (either by actual delivery or attestation) previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Option Price;
 
(c) by a cashless (broker-assisted) exercise in accordance with procedures
authorized by the Committee from time to time;
(d) through net share settlement or similar procedure involving the withholding
of Shares subject to the Option with a value equal to the Option Price;
(e) by any combination of (a), (b), (c) and (d); or
(f) any other method approved or accepted by the Committee in its sole
discretion.
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars or Shares, as
applicable.
6.6 Special Rules Regarding ISOs.    The terms of any Incentive Stock Option
("ISO") granted under the Plan shall comply in all respects with the provisions
of Code Section 422, or any successor provision thereto, as amended from time to
time. Notwithstanding any provision of the Plan to the contrary, an Option
granted in the form of an ISO to a Participant shall be subject to the following
rules:
(a) Special ISO definitions:
(i) "Parent Corporation" shall mean as of any applicable date a corporation in
respect of the Company that is a parent corporation within the meaning of Code
Section 424(e).
(ii) "ISO Subsidiary" shall mean as of any applicable date any corporation in
respect of the Company that is a subsidiary corporation within the meaning of
Code Section 424(f).
(iii) A "10% Owner" is an individual who owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or its Parent Corporation or any ISO Subsidiary.
(b) Eligible employees.    An ISO may be granted solely to eligible Employees of
the Company, Parent Corporation, or ISO Subsidiary.
(c) Specified as an ISO.    An Award Agreement evidencing the grant of an ISO
shall specify that such grant is intended to be an ISO.
(d) Option price.    The Option Price for each grant of an ISO shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement; provided, however, the Option Price must be at least equal 100%
of the Fair Market Value of a Share as of the ISO's Grant Date (in the case of
10% Owners, the Option Price may not be not less than 110% of such Fair Market
Value), subject to adjustment provided for under Section 4.4.
(e) Right to exercise.    Any ISO granted to a Participant shall be exercisable
during his or her lifetime solely by such Participant.
(f) Exercise period.    The period during which a Participant may exercise an
ISO shall not exceed ten years (five years in the case of a Participant who is a
10% Owner) from the date on which the ISO was granted.




--------------------------------------------------------------------------------




(g) Termination of employment.    In the event a Participant terminates
employment due to death or Disability (as defined in Code Section 22(e)(3), the
Participant (or, in the case of death, the person(s) to whom the Option is
transferred by will or the laws of descent and distribution) shall have the
right to exercise the Participant's ISO award during the period specified in the
applicable Award Agreement solely to the extent the Participant had the right to
exercise the ISO on the date of his death or Disability; as applicable,
provided, however, that such period may not exceed one year from the date of
such termination of employment or if shorter, the remaining term of the ISO. In
the event a Participant terminates employment for reasons other than death or
Disability, the Participant shall have the right to exercise the Participant's
ISO during the period specified in the applicable Award Agreement solely to the
extent the Participant had the right to exercise the ISO on the date of such
termination of employment; provided, however, that such period may not exceed
three months from the date of such termination of employment or if shorter, the
remaining term of the ISO.


(h) Dollar limitation.    To the extent that the aggregate Fair Market Value of
(i) the Shares with respect to which Options designated as Incentive Stock
Options plus (ii) the shares of stock of the Company, Parent Corporation and any
ISO Subsidiary with respect to which other Incentive Stock Options are
exercisable for the first time by a holder of such Incentive Stock Options
during any calendar year under all plans of the Company and ISO Subsidiary
exceeds $100,000, such Options shall be treated as Nonqualified Stock Options.
For purposes of the preceding sentence, Options shall be taken into account in
the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the time the Option or other incentive stock option is
granted.
(i) Duration of plan.    No ISO may be granted more than ten years after the
earlier of (a) adoption of this Plan by the Board and (b) the Effective Date.
(j) Notification of disqualifying disposition.    If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO, such
Participant shall notify the Company of such disposition within 30 days thereof.
The Company shall use such information to determine whether a disqualifying
disposition as described in Code Section 421(b) has occurred.
(k) Transferability.    No ISO may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided, however, that at the discretion of the
Committee, an ISO may be transferred to a grantor trust under which Participant
making the transfer is the sole beneficiary.


ARTICLE 7. STOCK APPRECIATION RIGHTS
7.1 Grant of SARs.    SARs may be granted to Participants in such number, and
upon such terms, and at any time and from time to time as shall be determined by
the Committee, in its sole discretion. Each grant of SARs shall be evidenced by
an Award Agreement.
7.2 Grant Price.    The Grant Price for each grant of an SAR shall be determined
by the Committee and shall be specified in the Award Agreement evidencing the
SAR; provided, however, the Grant Price must be at least equal to 100% of the
FMV of a Share as of the Grant Date, subject to adjustment as provided for under
Section 4.4.
7.3 Term of SAR.    The term of an SAR granted to a Participant shall be
determined by the Committee, in its sole discretion; provided, however, no SAR
shall be exercisable later than the tenth anniversary date of its grant.
7.4 Exercise of SAR.    An SAR shall be exercisable at such times and be subject
to such restrictions and conditions as the Committee shall in each instance
approve, which terms and restrictions need not be the same for each grant or for
each Participant.
7.5 Notice of Exercise.    An SAR shall be exercised by the delivery of a notice
of exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the SAR is to be exercised.
7.6 Settlement of SARs.    Upon the exercise of an SAR, pursuant to a notice of
exercise properly completed and submitted to the Company in accordance with
Section 7.5, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of (a) and (b) below:
(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price.
(b) The number of Shares with respect to which the SAR is exercised.
Payment shall be made in cash, Shares or a combination thereof as provided for
under the applicable Award Agreement.




--------------------------------------------------------------------------------






ARTICLE 8. RESTRICTED STOCK
8.1 Grant of Restricted Stock.    Restricted Stock may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. Each
grant of Restricted Stock shall be evidenced by an Award Agreement.
8.2 Nature of Restrictions.    Each grant of Restricted Stock shall subject to a
Restriction Period that shall lapse upon the satisfaction of such conditions and
restrictions as are determined by the Committee in its sole discretion and set
forth in an applicable Award Agreement. Such conditions or restrictions may
include, without limitation, one or more of the following:
(a) A requirement that a Participant pay a stipulated purchase price for each
Share of Restricted Stock;
(b) Restrictions based upon the achievement of specific performance goals;
(c) Time-based restrictions on vesting following the attainment of the
performance goals;
(d) Time-based restrictions; and/or
(e) Restrictions under applicable laws and restrictions under the requirements
of any stock exchange or market on which such Shares are listed or traded.
8.3 Issuance of Shares.    To the extent deemed appropriate by the Committee,
the Company may retain the certificates representing Shares of Restricted Stock
in the Company's possession until such time as all conditions or restrictions
applicable to such Shares have been satisfied or lapse. Shares of Restricted
Stock covered by each Restricted Stock grant shall become freely transferable by
the Participant after all conditions and restrictions applicable to such Shares
have been satisfied or lapsed (including satisfaction of any applicable tax
withholding obligations).
8.4 Shareholder Rights.    Unless otherwise determined by the Committee and set
forth in a Participant's applicable Award Agreement, to the extent permitted or
required by law a Participant holding Shares of Restricted Stock granted
hereunder shall be granted full rights as a shareholder (including voting
rights) with respect to those Shares during the Period of Restriction.
ARTICLE 9. RESTRICTED STOCK UNITS
9.1 Grant of Restricted Stock Units.    Restricted Stock Units may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. A grant
of a Restricted Stock Unit or Restricted Stock Units shall not represent the
grant of Shares but shall represent a promise to deliver a corresponding number
of Shares or the value of each Share based upon the completion of service,
performance conditions, or such other terms and conditions as specified in the
applicable Award Agreement over the Restriction Period. Each grant of Restricted
Stock Units shall be evidenced by an Award Agreement.
9.2 Nature of Restrictions.    Each grant of Restricted Stock Units shall be
subject to a Restriction Period that shall lapse upon the satisfaction of such
conditions and restrictions as are determined by the Committee in its sole
discretion and set forth in an applicable Award Agreement. Such conditions or
restrictions may include, without limitation, one or more of the following:
(a) A requirement that a Participant pay a stipulated purchase price for each
Restricted Stock Unit;
(b) Restrictions based upon the achievement of specific performance goals;
(c) Time-based restrictions on vesting following the attainment of the
performance goals;
(d) Time-based restrictions; and/or


(e) Restrictions under applicable laws or under the requirements of any stock
exchange on which Shares are listed or traded.
9.3 Settlement and Payment Restricted Stock Units.    Unless otherwise elected
by the Participant or otherwise provided for in the Award Agreement, Restricted
Stock Units shall be settled upon the date such Restricted Stock Units vest.
Such settlement may be made in Shares, cash or a combination thereof, as
specified in the Award Agreement.
ARTICLE 10. PERFORMANCE SHARES
10.1 Grant of Performance Shares.    Performance Shares may be granted to
Participants in such number, and upon such terms and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. Each
grant of Performance Shares shall be evidenced by an Award Agreement.




--------------------------------------------------------------------------------






10.2 Value of Performance Shares.    Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date. The
Committee shall set performance goals in its discretion that, depending on the
extent to which they are met over the specified Performance Period, shall
determine the number of Performance Shares that shall be paid to a Participant.
10.3 Earning of Performance Shares.    After the applicable Performance Period
has ended, the number of Performance Shares earned by the Participant over the
Performance Period shall be determined as a function of the extent to which the
applicable corresponding performance goals have been achieved. This
determination shall be made solely by the Committee.
10.4 Form and Timing of Payment of Performance Shares.    The Committee shall
pay at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Shares in the form of cash or in Shares or in
a combination thereof, as specified in a Participant's applicable Award
Agreement. Any Shares paid to a Participant under this Section 10.4 may be
subject to any restrictions deemed appropriate by the Committee.
ARTICLE 11. PERFORMANCE UNITS
11.1 Grant of Performance Units.    Subject to the terms and provisions of this
Plan, Performance Units may be granted to a Participant in such number, and upon
such terms and at any time and from time to time as shall be determined by the
Committee, in its sole discretion. Each grant of Performance Units shall be
evidenced by an Award Agreement.
11.2 Value of Performance Units.    Each Performance Unit shall have an initial
notional value equal to a dollar amount determined by the Committee, in its sole
discretion. The Committee shall set performance goals in its discretion that,
depending on the extent to which they are met over the specified Performance
Period, will determine the number of Performance Units that shall be settled and
paid to the Participant.
11.3 Earning of Performance Units.    After the applicable Performance Period
has ended, the number of Performance Units earned by the Participant over the
Performance Period shall be determined as a function of the extent to which the
applicable corresponding performance goals have been achieved. This
determination shall be made solely by the Committee.
11.4 Form and Timing of Payment of Performance Units.    The Committee shall pay
at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Units in the form of cash or in Shares or in
a combination thereof, as specified in a Participant's applicable Award
Agreement. Any Shares paid to a Participant under this Section 11.4 may be
subject to any restrictions deemed appropriate by the Committee.  


ARTICLE 12. OTHER STOCK-BASED AWARDS AND CASH-BASED AWARDS
12.1 Grant of Other Stock-Based Awards and Cash-Based Awards.
(a) The Committee may grant Other Stock-Based Awards not otherwise described by
the terms of this Plan, including, but not limited to, the grant or offer for
sale of unrestricted Shares and the grant of deferred Shares or deferred Share
units, in such amounts and subject to such terms and conditions, as the
Committee shall determine, in its sole discretion. Such Awards may involve the
transfer of actual Shares to Participants, or payment in cash or otherwise of
amounts based on the value of Shares.
(b) The Committee, at any time and from time to time, may grant Cash-Based
Awards to a Participant in such amounts and upon such terms as the Committee
shall determine, in its sole discretion.
(c) Each grant of Other Stock-Based Awards and Cash-Based Awards shall be
evidenced by an Award Agreement.
12.2 Value of Other Stock-Based Awards and Cash-Based Awards.
(a) Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee, in its sole discretion.
(b) Each Cash-Based Award shall specify a payment amount or payment range as
determined by the Committee, in its sole discretion. If the Committee exercises
its discretion to establish performance goals, the value of Cash-Based Awards
that shall be paid to the Participant will depend on the extent to which such
performance goals are met.
12.3 Payment of Other Stock-Based Awards and Cash-Based Awards.    Payment, if
any, with respect to Cash-Based Awards and Other Stock-Based Award shall be made
in accordance with the terms of the applicable Award Agreement, in cash, Shares
or a combination of both as determined by the Committee in its sole discretion.




--------------------------------------------------------------------------------




ARTICLE 13. TRANSFERABILITY OF AWARDS AND SHARES
13.1 Transferability of Awards.    Except as provided in Section 13.2, during a
Participant's lifetime, Options and SARs shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution or pursuant to a domestic relations order entered into
by a court of competent jurisdiction. No Awards shall be subject, in whole or in
part, to attachment, execution or levy of any kind. Any purported transfer in
violation of this Section 13.1 shall be null and void.
13.2 Committee Action.    Notwithstanding Section 13.1, the Committee may,
subject to applicable laws, rules and regulations and such terms and conditions
as it shall specify, determine that any or all Awards shall be transferable, for
no consideration to a Permitted Transferee. Any Award transferred to a Permitted
Transferee shall be further transferable only by last will and testament or the
laws of descent and distribution or, for no consideration, to another Permitted
Transferee of the Participant. "Permitted Transferees" include (i) a
Participant's family member, (ii) one or more trusts established in whole or in
part for the benefit of one or more of such family members, (iii) one or more
entities which are beneficially owned in whole or in part by one or more such
family members, or (iv) a charitable or not-for-profit organization. No Award
may be transferred for value without shareholder approval.
13.3 Restrictions on Share Transferability.    The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded or under any blue sky or state securities laws applicable to
such Shares.
ARTICLE 14. PERFORMANCE-BASED COMPENSATION AND COMPLIANCE
WITH CODE SECTION 162(M)
14.1 Compliance with Section 162(m).    The provisions of the Plan are intended
to ensure that all Options and SARs granted hereunder to any Participant who is
or may be a Covered Employee at the time of exercise of such Option or SAR
qualify for exemption from the limitation on deductibility imposed by Code
Section 162(m) and that such Options and SARs shall therefore be considered
Performance-Based Compensation and this Plan shall be interpreted and operated
consistent with that intention. The Committee may designate any Award (other
than an Option or SAR) as Performance-Based Compensation upon grant, in each
case based upon a determination that (i) the Participant is or may be a Covered
Employee with respect to such Award, and (ii) the Committee wishes such award to
qualify for exemption from the limitation on deductibility imposed by Code
Section 162(m) that is set forth in Section 162(m)(4)(c). The Committee shall
have the sole authority to specify which Awards are to be granted in compliance
with Section 162(m) and treated as Performance-Based Compensation.
14.2 162(m) Performance-Based Compensation Grant.    The Participants to receive
Performance-Based Compensation will be designated, and the targets for the
applicable Performance Measures will be established, by the Committee within
ninety (90) days following the commencement of the applicable performance period
(or such earlier or later date permitted or required by Code Section 162(m)).
Each Participant will be assigned a target dollar amount or number of Shares
payable if the applicable performance targets are achieved. Any payment of
Performance-Based Compensation intended to comply with Code Section 162(m) shall
be conditioned on the written certification of the Committee in each case that
the applicable targets for the Performance Measures and any other material
conditions were satisfied. The Committee may determine, at the time of Award
grant, that if performance exceeds the specified targets, the Award may be
settled with payment greater than the target amount, but in no event may such
payment exceed the Annual Award Limits. The Committee retains the right to
reduce any Award notwithstanding the attainment of the target Performance
Measures.
14.3 Performance Measures.    The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:
 
(a)
Book value or earnings per Share;

 
(b)
Cash flow, free cash flow or operating cash flow;

 
(c)
Earnings before or after either, or any combination of, interest, taxes,
depreciation, or amortization;

 
(d)
Expenses/costs;

 
(e)
Gross, net or pre-tax income (aggregate or on a per-share basis);

 
(f)
Net income as a percentage of sales;

 




--------------------------------------------------------------------------------




(g)
Gross or net operating margins or income, including operating income;

 
(h)
Gross or net sales or revenues;

 
(i)
Gross profit or gross margin;

 
(j)
Improvements in capital structure, cost of capital or debt reduction;

 
(k)
Market share or market share penetration;

 
(l)
Growth in managed assets;

 
(m)
Reduction of losses, loss ratios and expense ratios;

 
(n)
Asset turns, inventory turns or fixed asset turns;

 
(o)
Operational performance measures;

 
(p)
Profitability ratios (pre or post tax);

 
(q)
Profitability of an identifiable business unit or product;

 
(r)
Return measures (including return on assets, return on equity, return on
investment, return on capital, return on invested capital, gross profit return
on investment, gross margin return on investment, economic value added or
similar metric);

 
(s)
Share price (including growth or appreciation in share price and total
shareholder return);

 
(t)
Strategic business objectives (including objective project milestones);

 
(u)
Transactions relating to acquisitions or divestitures; or

 
(v)
Working capital.





--------------------------------------------------------------------------------






Any Performance Measure(s) may, as the Committee, in its sole discretion deems
appropriate, (i) relate to the performance of the Company or any Subsidiary as a
whole or any business unit or division of the Company or any Subsidiary or any
combination thereof, (ii) be compared to the performance of a group of
comparator companies, or published or special index, (iii) be based on change in
the Performance Measure over a specified period of time and such change may be
measured based on an arithmetic change over the specified period (e.g.,
cumulative change or average change), or percentage change over the specified
period (e.g., cumulative percentage change, average percentage change or
compounded percentage change), (iv) relate to or be compared to one or more
other Performance Measures, or (v) any combination of the foregoing. The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of performance goals pursuant to the Performance
Measures specified in this Article 14.
14.4 Evaluation of Performance.    The Performance Measures shall be determined
in accordance with generally accepted accounting principles consistently applied
on a business unit, divisional, subsidiary or consolidated basis or any
combination thereof. The Committee may provide in any Award intended to qualify
as Performance-Based Compensation that any evaluation of performance may include
or exclude the impact, if any, on reported financial results of any of the
following events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) changes in tax laws,
accounting principles or other laws or provisions, (d) reorganization or
restructuring programs, (e) acquisitions or divestitures, (f) foreign exchange
gains and losses, and (g) gains and losses that are treated as extraordinary
items under Financial Accounting Standard No. 145 (Accounting Standards
Codification 225). To the extent such inclusions or exclusions affect Awards to
Covered Employees; they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
14.5 Adjustment of Performance-Based Compensation.    Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines, in its sole discretion.
14.6 Committee Discretion.    In the event that applicable tax or securities
laws change to permit Committee discretion to alter the governing Performance
Measures or permit flexibility with respect to the terms of any Award or Awards
to be treated as Performance-Based Compensation without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval. In addition, in the event that
the Committee determines that it is advisable to grant Awards that shall not
qualify as Performance-Based Compensation, the Committee may make such grants
without satisfying the requirements of Code Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 14.3.
  
ARTICLE 15. TERMINATION OF EMPLOYMENT; TERMINATION OF DIRECTORSHIP AND
TERMINATION AS A THIRD-PARTY SERVICE PROVIDER
The Committee shall specify at or after the time of grant of an Award the
provisions governing the disposition of an Award in the event of a Participant's
Termination of Employment or Termination of Directorship. Subject to applicable
laws, rules and regulations, in connection with a Participant's termination, the
Committee shall have the discretion to accelerate the vesting, exercisability or
settlement of, eliminate the restrictions and conditions applicable to, or
extend the post-termination exercise period of an outstanding Award. Such
provisions shall be determined by the Committee in its sole discretion and may
be specified in the applicable Award Agreement or determined at a subsequent
time. The Committee's decisions need not be uniform among all Award Agreements
and Participants and may reflect distinctions based on the reasons for
termination. In addition, the Committee shall determine, in its sole discretion,
the circumstances constituting a termination as a Third-Party Service Provider
and shall set forth those circumstances in each Award Agreement entered into
with each Third-Party Service Provider.
ARTICLE 16. NON-EMPLOYEE DIRECTOR AWARDS
16.1 Awards to Non-Employee Directors.    The Board or Committee shall determine
and approve all Awards to Non-Employee Directors. The terms and conditions of
any grant of any Award to a Non-Employee Director shall be set forth in an Award
Agreement.
16.2 Awards in Lieu of Fees.    The Board or Committee may permit a Non-Employee
Director the opportunity to receive an Award in lieu of payment of all or a
portion of future director fees (including but not limited to cash retainer fees
and meeting fees) or other type of Awards pursuant to such terms and conditions
as the Board or Committee may prescribe and set forth in an applicable sub-plan
or Award Agreement.




--------------------------------------------------------------------------------




ARTICLE 17. EFFECT OF A CHANGE IN CONTROL
The Committee shall have full authority to determine the effect, if any, of a
change in control of the Company or any Subsidiary on the vesting,
exercisability, settlement, payment or lapse of restrictions applicable to an
Award, which may be specified in the applicable Award Agreement or determined at
a subsequent time. Subject to applicable laws, rules and regulations, the Board
or the Committee shall, at any time prior to, coincident with or after the
effective time of a change in control, take such actions as it may consider
appropriate, including, without limitation: (i) providing for the acceleration
of any vesting conditions relating to the exercise or settlement of an Award or
that an Award shall terminate or expire unless exercised or settled in full on
or before a date fixed by the Committee; (ii) making such adjustments to the
Awards then outstanding as the Committee deems appropriate to reflect such
change in control; (iii) causing the Awards then outstanding to be assumed, or
new rights substituted therefore, by the surviving corporation in such change in
control; or (iv) permit or require Participants to surrender outstanding Options
and SARs in exchange for a cash payment equal to the difference, if any, between
the highest price paid for a Share in the change in control transaction and the
Exercise Price of the Award (with out-of-the-money Options being cancelled for
no consideration).
ARTICLE 18. DIVIDENDS AND DIVIDEND EQUIVALENTS
The Committee may provide Participants with the right to receive dividends or
payments equivalent to dividends ("Dividend Equivalents") or interest with
respect to an outstanding Award, which payments can either be paid currently or
deemed to have been reinvested in Shares, and can be made in Shares, cash or a
combination thereof, as the Committee shall determine; provided, however, that
the terms of any reinvestment of dividends must comply with all applicable laws,
rules and regulations, including, without limitation, Code Section 409A.
Dividends or Dividend Equivalents with respect to Awards that vest based on the
achievement of Performance Measures shall be accumulated until such Award is
earned, and the dividends or Dividend Equivalents shall not be paid if the
Performance Measures are not satisfied. Notwithstanding the foregoing, no
dividends or Dividend Equivalents shall be paid with respect to Options or Stock
Appreciation Rights.
ARTICLE 19. BENEFICIARY DESIGNATION
Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant's death shall be paid to or exercised by the
Participant's executor, administrator or legal representative.
ARTICLE 20. RIGHTS OF PARTICIPANTS
20.1 Employment.    Nothing in this Plan or an Award Agreement shall
(a) interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant's employment with the Company or any
Subsidiary at any time or for any reason not prohibited by law or (b) confer
upon any Participant any right to continue his employment or service as a
Director or Third-Party Service Provider for any specified period of time.
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Subsidiary and, accordingly, subject
to Articles 3 and 21, this Plan and the benefits hereunder may be amended or
terminated at any time in the sole and exclusive discretion of the Board without
giving rise to any liability on the part of the Company, any Subsidiary, the
Committee or the Board.
20.2 Participation.    No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award. The Committee may grant more than one Award to a
Participant and may designate an individual as a Participant for overlapping
periods of time.
20.3 Rights as a Shareholder.    Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares. No adjustment shall be made for dividends or other rights for which
the record date is prior to the date on which the Participant becomes the record
holder of the Shares.




--------------------------------------------------------------------------------




ARTICLE 21. AMENDMENT AND TERMINATION
21.1 Amendment and Termination of the Plan and Awards.    Subject to applicable
laws, rules and regulations and Section 21.3 of the Plan, the Board may at any
time amend or terminate the Plan or amend or terminate any outstanding Award.
Notwithstanding the foregoing, no amendment of this Plan shall be made without
shareholder approval if shareholder approval is required pursuant to rules
promulgated by any stock exchange or quotation system on which Shares are listed
or quoted or by applicable U.S. state corporate laws or regulations, applicable
U.S. federal laws or regulations and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
21.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.    Subject to Section 14.4, the Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.4) affecting the Company or the financial statements of
the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. By accepting an
Award under this Plan, a Participant agrees to any adjustment to the Award made
pursuant to this Section 21.2 without further consideration or action.
21.3 Awards Previously Granted.    Notwithstanding any other provision of this
Plan to the contrary, other than Sections 21.2, 21.4 and 23.14, no termination
or amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.
21.4 Amendment to Conform to Law.    Notwithstanding any other provision of this
Plan to the contrary, the Committee shall have the broad authority to amend the
Plan, an Award or an Award Agreement, to take effect retroactively or otherwise,
as deemed necessary or advisable in order to comply with, take into account
changes in, or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules, rulings and
regulations promulgated thereunder. By accepting an Award under this Plan, a
Participant agrees to any amendment made pursuant to this Section 21.4 to the
Plan and any Award without further consideration or action.
21.5 Repricing of Options and Stock Appreciation Rights.    Except in connection
with a corporate transaction involving the Company (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of Shares), the terms of outstanding Awards may not be
amended, without stockholder approval, to reduce the exercise price of
outstanding Options or Stock Appreciation Rights, or to cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards, or
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Options or Stock Appreciation Rights.
ARTICLE 22. TAX WITHHOLDING
22.1 Tax Withholding.    The Company may require any individual entitled to
receive a payment of an Award to remit to the Company prior to payment, an
amount sufficient to satisfy any applicable federal, state, local and foreign
tax withholding requirements. The Company shall also have the right to deduct
from all cash payments made to a Participant (whether or not such payment is
made in connection with an Award) any applicable taxes required to be withheld
with respect to such Award.
22.2 Share Withholding.    With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
upon the settlement of Restricted Stock Units, or upon the achievement of
performance goals related to Performance Shares, or any other taxable event
arising as a result of an Award granted hereunder (collectively and individually
referred to as a "Share Payment"), the Committee may permit or require a
Participant to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares from a Share Payment (or repurchase Shares
that were previously issued) having a Fair Market Value on the date the
withholding is to be determined equal to the minimum statutory withholding
requirement but in no event shall such withholding exceed the minimum statutory
withholding requirement.
ARTICLE 23. GENERAL PROVISIONS
23.1 Forfeiture Events.    The Committee may specify in an Award Agreement that
the Participant's rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events as determined by the Committee in its
sole discretion. 
 




--------------------------------------------------------------------------------




23.2 Legend.    All certificates for Shares delivered under the Plan shall be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any exchange upon which the Shares are then
listed, and any applicable securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.
23.3 Gender and Number.    Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
23.4 Severability.    In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
23.5 Requirements of Law.    The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
23.6 Delivery of Title.    The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:
(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
(b) Completion of any registration or other qualification of the Shares under
any applicable national, state or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.
23.7 Inability to Obtain Authority.    The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
23.8 Investment Representations.    The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
23.9 Employees Based Outside of the United States.    Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company or any Subsidiaries operate or have
Employees, Directors or Third-Party Service Providers, the Committee, in its
sole discretion, shall have the power and authority to:
(a) Determine which Subsidiaries shall be covered by this Plan;
(b) Determine which Employees, Directors or Third-Party Service Providers
outside the United States are eligible to participate in this Plan;
(c) Modify the terms and conditions of any Award granted to Employees, Directors
or Third-Party Service Providers outside the United States to comply with
applicable foreign laws;
(d) Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 23.9 by the Committee shall be attached to this Plan document as
appendices; and
(e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
 
23.10 Uncertificated Shares.    To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
23.11 Unfunded Plan.    Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company, or the Subsidiary, as the case may be,
and no special or separate fund shall be established, and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.




--------------------------------------------------------------------------------




23.12 No Fractional Shares.    No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
23.13 Retirement and Welfare Plans.    Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as "compensation"
for purposes of computing the benefits payable to any Participant under the
Company's or any Subsidiary's retirement plans (both qualified and nonqualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant's benefit.
23.14 Deferrals.
(a) Notwithstanding any contrary provision in the Plan or an Award Agreement, if
any provision of the Plan or an Award Agreement contravenes any regulations or
guidance promulgated under Code Section 409A or would cause an Award to be
subject to additional taxes, accelerated taxation, interest and/or penalties
under Code Section 409A, such provision of the Plan or Award Agreement may be
modified by the Committee without consent of the Participant in any manner the
Committee deems reasonable or necessary. In making such modifications the
Committee shall attempt, but shall not be obligated, to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
contravening the provisions of Code Section 409A. Moreover, any discretionary
authority that the Committee may have pursuant to the Plan shall not be
applicable to an Award that is subject to Code Section 409A to the extent such
discretionary authority would contravene Code Section 409A or the guidance
promulgated thereunder.
(b) If a Participant is a "specified employee" as defined under Code
Section 409A and the Participant's Award is to be settled on account of the
Participant's separation from service (for reasons other than death) and such
Award constitutes "deferred compensation" as defined under Code Section 409A,
then any portion of the Participant's Award that would otherwise be settled
during the six-month period commencing on the Participant's separation from
service shall be settled as soon as practicable following the conclusion of the
six-month period (or following the Participant's death if it occurs during such
six-month period).
(c) In accordance with the procedures authorized by, and subject to the approval
of, the Committee, Participants may be given the opportunity to defer the
payment or settlement of an Award to one or more dates selected by the
Participant; provided, however, that the terms of any deferrals must comply with
all applicable laws, rules and regulations, including, without limitation, Code
Section 409A. No deferral opportunity shall exist with respect to an Award
unless explicitly permitted by the Committee on or after the time of grant.


23.15 Nonexclusivity of this Plan.    The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
23.16 No Constraint on Corporate Action.    Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company's or a
Subsidiary's right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary to take any action that such entity deems to be necessary or
appropriate. The proceeds received by the Company from the sale of Shares
pursuant to Awards will be used for general corporate purposes.
23.17 Conflicts.    In the event of any conflict or inconsistency between the
Plan and any Award Agreement, the Plan shall govern and the Award Agreement
shall be interpreted to minimize or eliminate any such inconsistency.
23.18 Recoupment.    Notwithstanding anything in the Plan to the contrary, all
Awards granted under the Plan and any payments made under the Plan shall be
subject to claw-back or recoupment as permitted or mandated by applicable law,
rules, regulations or Company policy as enacted, adopted or modified from time
to time. For the avoidance of doubt, this provision shall apply to any gains
realized upon exercise or settlement of an Award.
23.19 Delivery and Execution of Electronic Documents.    To the extent permitted
by applicable law, the Company may (i) deliver by email or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award thereunder (including without limitation, prospectuses and other
securities requirements) and all other documents that the Company is required to
deliver to its security holders (including without limitation, annual reports
and proxy statements) and (ii) permit Participant's to electronically execute
applicable Plan documents (including, but not limited to, Award Agreements) in a
manner prescribed to the Committee.




--------------------------------------------------------------------------------




23.20 No Representations or Warranties Regarding Tax Effect.    Notwithstanding
any provision of the Plan to the contrary, the Company, Subsidiaries, the Board
and the Committee neither represent nor warrant the tax treatment under any
federal, state, local or foreign laws and regulations thereunder (individually
and collectively referred to as the "Tax Laws") of any Award granted or any
amounts paid to any Participant under the Plan including, but not limited to,
when and to what extent such Awards or amounts may be subject to tax, penalties
and interest under the Tax Laws.
23.21 Indemnification.    Subject to applicable laws, rules and regulations and
the Company's Certificate of Incorporation as it may be amended from time to
time, each individual who is or shall have been a member of the Board, or a
Committee appointed by the Board, or an officer of the Company to whom authority
was delegated in accordance with Article 3, shall be indemnified and held
harmless by the Company against and from (i) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding to which
he or she may be a party or in which he or she may be involved by reason of any
good faith action taken or failure to act under this Plan, (ii) any and all
amounts paid by him or her in settlement thereof, with the Company's approval,
or paid by him or her in satisfaction of any judgment in any such action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his/her own behalf. Notwithstanding the
forgoing, no individual shall be entitled to indemnification if such loss, cost,
liability or expense is a result of his/her own willful misconduct. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the Company's
Articles of Incorporation or Bylaws, as a matter of law or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.
23.22 Successors.    All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
23.23 Governing Law.    The Plan and each Award Agreement shall be governed by
the laws of the state of Delaware excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction.




